DETAILED ACTION
Examiner has received and accepted the amended claims and remarks filed on 9 May 2022. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action. Examiner acknowledges Claims 2 – 5 and 17 – 19 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Bollinger on 16 May 2022.

The application has been amended as follows: 

	CANCEL Claims 9 - 15

 
Response to Arguments
Applicant’s arguments with respect to Claims 1, 6 – 8, and 16 have been fully considered and are persuasive.  The 112(a) Rejections of Claims 1, 6 – 8, and 16 has been withdrawn. 
Applicant’s arguments with respect to Claims 1, 6 – 8, and 16  have been fully considered and are persuasive.  The 112(b) Rejection of Claims 1, 6 – 8, and 16 has been withdrawn. 

Allowable Subject Matter
Claims 1, 6 – 8,  and 16 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1 and 16, the prior art fails to anticipate nor render obvious accelerometers placed in the claimed locations, acquiring a relative displacement of one of the members included in the stator by evaluating a difference between displacements or phases measured by the vibration measuring accelerometers and the measurement control device that has a predetermined threshold, a difference between displacements or phases measured by the vibration measuring accelerometer A and the vibration measuring accelerometer B, and defines the difference as a displacement of the stator coil at the slot outlet of the stator core, wherein the measurement control device that evaluates the difference sent from the data operation device depending on whether the difference as the operated data sent from the data operation device exceeds the threshold, in combination with the recited claim limitations. These features are critical to the applicant’s invention as they allow for further enhancing reliability by relying on relative displacement, as discussed in [0011] of the filed specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856